Citation Nr: 0311998	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of 
entitlement to service-connected death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, C. V., and A. T.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had recognized guerrilla service with the 
Commonwealth Army of the Philippines from December 1942 until 
his death on January 4, 1945.  

This matter arises from a June 1998 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the appellate process, the appellant requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was held before the undersigned on June 22, 
1999; a transcript of that proceeding is of record.  

By decision dated May 11, 2000, the Board denied the benefit 
sought on appeal.  In September of that year, the Secretary 
moved to have the Board's decision vacated and remanded for 
further action and adjudication consistent with the United 
States Court of Appeals for Veterans Claims (Court) decision 
in the case of Trilles v. West, 13 Vet. App. 314 (2000).  By 
order dated May 22, 2001, the Court granted the Secretary's 
motion, vacated the Board's May 11, 2000 decision, and 
remanded the matter pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a) (West 1991).  The case is again before the Board 
for further appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
that eliminated the well-grounded claim requirements, 
expanded the duty of VA to notify the appellant and 
representative, and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate her claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 


claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
Nor has the RO addressed how the VCAA was satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  This must be accomplished prior to further 
appellate disposition to ensure that the appellant has been 
accorded due process of law.
  

In addition to the foregoing, the question arises as to what 
constitutes new and material evidence under 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002) for purposes 
of reopening prior forfeiture decisions.  See Trilles, 
13 Vet. App. 314.  The impact of the Trilles decision upon 
the instant case must be addressed by the RO prior to further 
appellate consideration by the Board.  This also must be 
accomplished to ensure that the appellant is accorded due 
process of law.  To this end, the appellant should be 
furnished a copy of the Trilles decision that the Board has 
added to the claims file.  

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO should furnish the appellant a 
copy of the Trilles decision.  Because 
the appellant has indicated that she is 
not fluent in the use of the English 
language, she should be informed that she 
may consult her accredited representative 
or, alternatively, personnel at the 
Manila RO regarding any of the 
information contained in that decision 
and this REMAND.

2.  The appellant may submit additional 
evidence and arguments in support of her 
claim.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
VCAA is completed.  

4.  The RO should then readjudicate the 
issue on appeal.  This should be done in 
light of the Trilles decision.  If the 
benefit sought on appeal remains denied, 
both the appellant and her representative 
should be furnished a supplemental 
statement of the case including the 
regulations governing the reopening of 
previously disallowed claims.  They 
should also be afforded the appropriate 
time period in which to respond.  

Once the foregoing has been accomplished, the case should be 
returned to the Board for further appellate consideration.  
The appellant need take no action until so informed.  The 
primary purpose of this REMAND is to ensure that the 
appellant is accorded due process of law.  No inference 
should be drawn regarding the final disposition of the claim.  



____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


